Citation Nr: 1332804	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether vacatur of the decision of the Board of Veterans Appeals issued on August 27, 2012 is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from August 1972 to October 1974, August 1974 to September 1980, and October 1980 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005, October 2006, and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

During the course of the appeal, jurisdiction was transferred to the St. Paul, Minnesota, RO.

In an August 27, 2012 decision, the Board denied entitlement to a disability rating in excess of 10 percent for a lumbar spine disability prior to January 29, 2009, and in excess of 20 percent since January 29, 2009 and an initial disability rating in excess of 10 percent for a cervical spine disability, prior to January 13, 2011.  In that decision, the Board also denied entitlement to service connection for an acquired psychiatric disorder; granted an initial 20 percent rating for the Veteran's cervical spine disability, since January 13, 2011; and Remanded the TDIU claim for further evidentiary development.


FINDINGS OF FACT

1.  On August 27, 2012, the Board issued a decision, in pertinent part, denying entitlement to a disability rating in excess of 10 percent for a lumbar spine disability, prior to January 29, 2009, and in excess of 20 percent since January 29, 2009 and an initial disability rating in excess of 10 percent for a cervical spine disability, prior to January 13, 2011.

2.  The Veteran's representative, The American Legion, did not have an opportunity to review the claims file and offer written argument on the Veteran's behalf prior to the issuance of the August 27, 2012 Board decision.

CONCLUSION OF LAW

The criteria for vacating the Board decision issued on August 27, 2012 have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law of when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

As noted in the Introduction, in August 2012, the Board, in pertinent part, denied entitlement to a disability rating in excess of 10 percent for a lumbar spine disability prior to January 29, 2009, and in excess of 20 percent since January 29, 2009; and an initial disability rating in excess of 10 percent for a cervical spine disability, prior to January 13, 2011.

In September 2013, the Veteran's representative filed a Motion to Vacate the Board's August 2012 decision to the extent that it denied entitlement to a disability rating in excess of 10 percent for a lumbar spine disability prior to January 29, 2009, and in excess of 20 percent since January 29, 2009; and an initial disability rating in excess of 10 percent for a cervical spine disability, prior to January 13, 2011.  The Veteran's representative asserted that the Board failed to obtain clarification as to whether the Veteran was in fact represented by The American Legion and failed to provide the representative an opportunity to review the claims file and submit an informal hearing presentation (IHP) prior to the issuance of the August 2012 Board decision.

A review of the Veterans Appeals Control and Locator System (VACOLS) confirms that the Veteran's claims file was never routed to the Veteran's accredited representative while the claim was pending review prior to the Board's August 2012 decision.  However, a June 2012 Report of General Information indicates that after speaking with the Veteran and his representative, VA determined that The American Legion would be given power of attorney "since the Veteran stated that was his representative."  In September 2013, The American Legion submitted a signed copy of a VA Form 21-22 dated in October 2010 that appointed them as the Veteran's representative which had apparently not been associated with the claims file.

Under 38 C.F.R. § 20.600 the Veteran has a right to representation at all stages of appeal.  The record indicates that the case was not transferred to the service organization prior to the decision being issued.  Accordingly, the Board accepts the statement of the Veteran's representative that he did not have the opportunity to review the record prior to the issuance of the August 2012 Board decision.  As it appears that the claims file was not made available to the Veteran's representative to offer argument, the Board will vacate the August 27, 2012 Board decision to the extent that it denied entitlement to a disability rating in excess of 10 percent for a lumbar spine disability, prior to January 29, 2009 and in excess of 20 percent since January 29, 2009 and an initial disability rating in excess of 10 percent for a cervical spine disability, prior to January 13, 2011, to ensure that the Veteran is not denied due process.











							[CONTINUED ON NEXT PAGE]


ORDER

The August 27, 2012, Board decision addressing the issues of entitlement to a disability rating in excess of 10 percent for a lumbar spine disability, prior to January 29, 2009, and in excess of 20 percent since January 29, 2009 and an initial disability rating in excess of 10 percent for a cervical spine disability, prior to January 13, 2011, is vacated.



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

